         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNNECTICUT

_________________________________________
                                                     :
ANTONIO CABALLERO,                                   :
              Plaintiff,                             :      Civ. No. 3:20-cv-1939 (JAM)
                                                     :
               v.                                    :
                                                     :
FUERZAS ARMADAS                                      :
REVOLUCIONARIAS DE COLOMBIA, et al.                  :
              Defendants,                            :
                                                     :
               v.                                    :
                                                     :
INTERACTIVE BROKERS LLC,                             :      May 12, 2021
                  Turnover Garnishee.                :
__________________________________________


      ALBA PETROLEOS DE EL SALVADOR S.E.M. DE C.V.’S SUPLEMENTAL
       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE

       Pursuant to this Court’s Order Regarding Oral Argument (Doc. # 114), ALBA Petroleos

de El Salvador S.E.M. de C.V. (“ALBA”) files this supplemental memorandum of law in support

of its Motion to Intervene, Doc. # 90. For the reasons stated herein, in addition to the reasons

stated in ALBA’s Motion to Intervene and the corresponding Reply Brief in Support (Doc. # 109),

ALBA is entitled to due process and requests that the Court stay and vacate the Court’s January

14, 2021, Order, Doc. # 53, granting sealed motion for turnover order (“Turnover Order”). ALBA

also requests that the Court set forth a briefing schedule for ALBA’s challenge to Plaintiff’s TRIA

enforcement action and that the Court make available for viewing all previously sealed and ex

parte documents.

       In order to intervene as a matter of right under Federal Rule of Civil Procedure 24(a)(2),

the moving party must: “(1) timely file an application, (2) show an interest in the action, (3)
            Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 2 of 7




demonstrate that the interest may be impaired by the disposition of the action, and (4) show that

the interest is not protected adequately by the parties to the action.” In re Bank of N.Y. Derivative

Litig., 320 F.3d 291, 300 (2d Cir. 2003). In determining whether intervention is timely, a court

considers (1) the length of time the movant knew or should have known of its interest before

intervening; (2) prejudice to the existing parties from the movant’s delay; (3) prejudice to the

movant if intervention is denied; and (4) any unusual circumstances. MasterCard Int’l Inc. v. Visa

Int’l Serv. Ass’n, Inc., 471 F.3d 377, 389 (2d Cir. 2006). While Plaintiff Antonio Caballero claims

that ALBA waited too long to intervene, Caballero has not demonstrated any prejudice suffered

from the alleged delay, and Plaintiff does not dispute that ALBA satisfies the remaining

requirements for intervention as of right.1

           First, ALBA’s intervention is timely. As an initial matter, ALBA has not been properly

served with process as required by Section 1608(b) of the Foreign Sovereign Immunities Act

(“FSIA”). See ALBA Reply, Doc. # 109 at 3-4. Plaintiff has not shown that his mailing of the

court filings and orders to an address in El Salvador: (1) was dispatched by the clerk; (2) required

a signed receipt, and (3) contained a translation of garnishment notices in Spanish. See Seramur

Saudi Arabian Airlines, 934 F. Supp. 48, 51–52 (E.D.N.Y. 1996). Therefore, the Court has not

acquired jurisdiction over ALBA or its purported assets that are the subject of Plaintiff’s collection

efforts.




1
 Undersigned lead counsel, while representing ALBA’s majority owner (PDVSA), learned of
Plaintiff’s attempt to collect against ALBA’s assets in this case at the end of January 2021. ALBA
then moved to intervene as quickly as possible under the circumstances, which (1) required
undersigned lead counsel to obtain authorization to represent ALBA; (2) required ALBA to secure
and retain local counsel; (3) and required ALBA to navigate the issues surrounding the fact that
the U.S. assets of PDVSA and its affiliates are blocked by OFAC.
                                                  2
         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 3 of 7




        Likewise, Interactive Brokers, LLC (“Interactive Brokers”) did not comply with the FSIA

and has not served ALBA its third-party interpleader complaint. While counsel for Interactive

Brokers emailed a copy of the third-party complaint to counsel for PDVSA and ALBA on February

5, 2021, Interactive Brokers’ counsel stated it was a “courtesy copy,” and did not ask ALBA’s

counsel to accept service. ALBA has never agreed to accept service of the interpleader complaint.

        Additionally, intervention is timely because this matter is still in its early stages. See

Caballero v. FARC, et al., No. 20-mc-80146, 2021 WL 1717174, at *2 (N.D. Cal. April 12, 2021),

attached hereto as Exhibit 1 (“Because this suit is still in its infancy, [the parties] would not be

prejudiced [by intervention].”). Several substantive motions attacking the sufficiency of the

pleadings are pending before this Court. Interactive Brokers filed an interpleader complaint on

February 5, 2021. See Doc. # 64. Caballero moved to dismiss the interpleader complaint on

February 26, 2021, Doc. # 85, and Stansell and Pescatore moved to dismiss the complaint on April

7, 2021, Doc. # 105. Those motions are pending.

        Moreover, ALBA has not had access to relevant documents relating to Plaintiff’s

claims against ALBA’s assets because the documents were sealed until February 17, 2021,

and some of them remain unavailable to ALBA’s counsel. See Doc. #’s 28, 37, 31, 34. It is

undersigned counsel’s understanding that these docket entries are not viewable because they

are designated as “ex parte.” ALBA accordingly requests that the Court remove the “ex

parte” designation and direct the clerk to make the documents viewable to ALBA.

        Second, other courts presiding over similar proceedings have permitted intervention over

the objections of Plaintiff Caballero. See Caballero, 2021 WL 1717174, at *2, attached as Exhibit

1 (“Plaintiff aims to execute a judgment against his assets held in the name of Proposed Intervenor.

As a result, Plaintiff ‘face[s] an uphill battle at preventing [ ] intervention’ because ‘[i]nterests in



                                                   3
         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 4 of 7




property are the most elementary type of right that Rule 24(a) is designed to protect.’”); Caballero

v. FARC, Case No. 1:20-mc-00040-LJV, Feb. 2, 2021 (W.D.N.Y.), Doc. # 39 (filed in this Court

as Doc. # 90-2, Exhibit 2 to ALBA’s Motion to Intervene). For example, in the Northern District

of California, the court recently granted Montelongo’s motion to intervene, finding that it was

timely: “[T]he action before this Court is less than a year old . . . . Additionally, because this action

has proceeded ex parte, any limited delay in filing the motion can be attributed to Proposed

Intervenor’s lack of notice of the action itself.” See Caballero, 2021 WL 1717174, at *2, attached

as Exhibit 1. Indeed, “to deny a motion to intervene on the basis of timeliness, the prejudice to the

other parties must be ‘because of the passage of time.’ Because this suit is still in its infancy, [the

parties] would not be prejudiced.” Id. (citing Apple Inc. v. Inacu, No. 5:20-cv-06128-EJD, 2021

WL 411157, at *3 (N.D. Cal. Feb. 5, 2021) (quotations omitted)).2 This case is likewise in its early

stages, and the passage of time has not caused any prejudice whatsoever to Plaintiff Caballero.

        In contrast, the prejudice to ALBA would be severe if the Court denies ALBA’s motion to

intervene. Due process requires that ALBA be meaningfully heard in opposition to Plaintiff’s

TRIA action. See Stansell v. Revolutionary Armed Forces of Colombia, 771 F.3d 713, 716 (11th

Cir. 2014) (“[B]ecause an agency or instrumentality determination carries drastic results—the

attachment and execution of property—it undeniably implicates due process concerns.”). Indeed,

in Caballero’s Northern District of California case, the magistrate judge recommended that




2
 See also ALBA Reply, Doc. # 109 at 7 (citing Pescatore v. Palmera Pineda, No. 08-cv-2245,
2019 WL 2173835, at *3 (D.D.C. May 20, 2019) (holding that 1-2 month delay not unreasonable));
Geiger v. Foley Hoag LLP Retirement Plan, 521 F.3d 60, 64–65 (1st Cir. 2008) (holding that 9-
month delay before moving to intervene was not untimely because “the case had not progressed
beyond the initial stages when the motion was filed”); Peterson v. A.C. Hoyle, Co., 163 F.R.D.
550, 553 (E.D. Wisc. 1995) (“While the United States waited a very long period of time (35
months) before filing its motion to intervene, I do not believe that the government’s intervention
will either delay the resolution of this case or prejudice [defendant].”).
                                                   4
         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 5 of 7




Caballero’s application for writ of execution against the assets of Montelongo be denied, finding

that Caballero did not show a connection between Montelongo and the FARC. See Caballero v.

FARC, et al., No. 20-mc-80146, Doc. # 11 at 6 (N.D. Cal. Oct. 8, 2020), attached hereto as Exhibit

2. The court noted that “[a]ttached to McBrien’s declaration are many general articles about drug

trafficking, but there is no specific, concrete evidence linking Montelongo or the Flores Drug

Trafficking Organization to FARC.” Id. Here, ALBA does not yet have access to the McBrien

declaration Caballero filed against ALBA here because of the ex parte designation, but ALBA

must be granted its due process right to challenge Plaintiff’s allegations against it.

       In Caballero’s Western District of New York action against PDVSA and certain PDVSA

affiliates, Judge Vilardo granted PDVSA’s motion to intervene. At the parties’ status conference,

the court asked Caballero’s counsel why simple due process does not entitle PDVSA to the right

to come before the court and present its legal and factual defenses. Counsel for Caballero agreed

that PDVSA should have the opportunity to defend Plaintiff’s allegations but insisted that PDVSA

agree to submit to the personal jurisdiction of the court. Despite Caballero’s insistence that PDVSA

submit to the jurisdiction of the court, Judge Vilardo nonetheless allowed PDVSA to set forth any

and all defenses to Plaintiff’s TRIA action, including jurisdictional defenses.3

       While ALBA will suffer great prejudice if the Court denies ALBA’s motion to intervene,

Plaintiff is unable to articulate any type of actual prejudice he will suffer if the Court grants

ALBA’s motion to intervene. The assets that Plaintiff seeks are currently blocked by OFAC, and



3
  On May 11, 2021, Judge Vilardo of the Western District of New York granted the motion to
substitute counsel filed by the purported Ad Hoc Board of Directors of PDVSA, so that
undersigned lead counsel has been replaced by White & Case to represent PDVSA and PDVSA’s
affiliates in that action. Undersigned lead counsel, however, still represents the Venezuelan
Ministry of Finance in the Western District of New York action. In addition, the purported Ad Hoc
Board has not provided any indication that it intends to file a similar motion for substitution of
ALBA’s counsel in this case.
                                                  5
         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 6 of 7




there is no risk that the assets will be moved while ALBA is permitted to intervene. Interactive

Brokers’ third-party complaint is currently pending, as are Plaintiff Caballero’s motion to dismiss

the complaint and the Stansell and Pescatore plaintiffs’ motion to dismiss or transfer the complaint.

       Plaintiff Caballero has not presented a compelling reason for this Court to deny ALBA its

due process rights to defend against Plaintiff’s ex parte allegations and protect its assets. For the

reasons set forth above and in ALBA’s memorandum of law in support of its motion to intervene,

Doc. # 90, and ALBA’s reply in support of motion to intervene, Doc. # 190, ALBA respectfully

requests that the Court grant its motion to intervene. ALBA also requests that the Court set forth a

briefing schedule for ALBA’s challenge to Plaintiff’s TRIA enforcement action.

                                                              Respectfully submitted,
                                                              By: s/Marcos Daniel Jiménez
                                                              Marcos Daniel Jiménez
                                                              New York Bar No. 4881736
                                                              Pro hac vice motion pending
                                                              Marcos D. Jiménez, P.A.
                                                              255 Alhambra Circle, 8th Floor
                                                              Miami, Florida 33134
                                                              Telephone:    305.772.6026
                                                              Email: mdj@mdjlegal.com

                                                              - and -

                                                          //s// James T. Cowdery (ct05103)
                                                               James T. Cowdery (ct05103)
                                                               Thomas J. Murphy (ct07959)
                                                               Cowdery & Murphy, LLC
                                                               280 Trumbull Street
                                                               Hartford, CT 06103
                                                               (860) 278-5555 Office
                                                               jcowdery@cowderymurphy.com
                                                               tmurphy@cowderymurphy.com




                                                 6
         Case 3:20-cv-01939-JAM Document 118 Filed 05/12/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                                 //s// James T. Cowdery (ct05103)
                                                                James T. Cowdery




                                                   7
